                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

Terrance D. Williams,

        Plaintiff,

v.                                             Case No. 19-12240

3DExport, et. al.,                             Sean F. Cox
                                               United States District Court Judge
      Defendant.
______________________________/

     OPINION AND ORDER GRANTING MOTIONS TO DISMISS; DENYING MOTION
        FOR MORE DEFINITE STATEMENT; GRANTING MOTIONS TO QUASH;
      DENYING MOTION FOR CONTEMPT; AND DISMISSING THIS CASE IN ITS
                               ENTIRETY

        Plaintiff Terrance Williams contends that he invented anime, one of the world’s most popular

styles of animation. Acting pro se, he has sued several media companies, alleging that they have

violated his copyrights by publishing artwork and other graphics that infringe on his animation style.

Most defendants have filed motions to dismiss. Various other motions have also been filed. For the

reasons below, the Court will (1) grant the motions to dismiss, (2) deny Plaintiff’s motion for a more

definite statement, (3) deny Plaintiff’s motion for contempt, (4) grant the pending motions to quash,

and (5) summarily dismiss this case in its entirety.

                                         BACKGROUND

        Williams appears to allege that, in “the mid-1980's,” he completed a master dissertation that

he titled “Project Stargate.” (ECF No. 1, PageID 5). This dissertation included a book called

“Naruto.” Id. In this book, Williams alleges that he introduced an art style that he refers to as his

“Renderman style,” which he describes as a style of animation that includes characters with “round


                                                  1
features,” “big eyes,” and a “particular nature of . . . hair.” (ECF No. 1, PageID 7). Williams cites

the cartoon characters Bart Simpson (from The Simpsons) and Goku (from Dragon Ball Z) as

examples of a “variation” of some aspects of his Renderman style. Id. Williams alleges that, at some

point, “the Japanese illegally took possession of this individual style of mine,” and “started to call

it anime in order to help their readers escape of having [sic] to remember the foreign origin of this

art style as well as its original creator.” Id.1

        On January 29, 2019, Williams received a registration from the United States Copyright

Office for the text “Naruto.” (ECF No. 1, PageID 23). In his complaint, he states that he “put [his]

Renderman style book Naruto back under copyrights in my name in order to defend my character

from further illicit usage.” (ECF No. 1, PageID 5). Williams alleges that, in April 2019, he found

his Renderman style being used in “3D representations & porn comics” on the internet. Id. Williams

contends that some of these animations were particularly disturbing because they were “pedophilic

in nature.” (ECF No. 1, PageID 6).

        On July 30, 2019, Williams filed this lawsuit against thirteen defendants: (1) 3DExport; (2)

Alidropship.com; (3) J C Penny; (4) MindGeek Los Angeles; (5) Original Frame; (6) Patreon, Inc.

(7) Pinterest, Inc.; (8) Shopify (USA) Inc.; (9) Sketchfab Inc.; (10) Tumblr Inc.; (11) TurboSquid;

(12) Wikihow, Inc.; (13) Wix.com Inc.2




        1
        To provide some context, anime is a very popular style of drawing cartoons. In fact, the
Japanese External Trade Organization reports that 60% of all television cartoons worldwide are
anime. See SUSAN J. NAPIER, ANIME FROM AKIRA TO HOWL’S MOVING CASTLE: EXPERIENCING
CONTEMPORARY JAPANESE ANIMATION x (St. Martin’s Press, 2005). Popular examples include
Pokemon and Yu-Gi-Oh. Id.
        2
         Although some defendants object to how Plaintiff labeled them, the Defendants are
listed as identified in the Complaint.

                                                   2
       On August 29, 2019, Wix.com filed a motion to dismiss. (ECF No. 8). On September 19,

2019, Williams filed a motion for a more definite statement, which was directed at Wix.com’s

motion to dismiss. (ECF No. 28).

       Wix.com’s motion began a cascade of similar motions to dismiss by other defendants.

October 3, 2019 saw the filing of motions to dismiss by MindGeek Los Angeles, (ECF No. 35),

Patreon, (ECF No. 36), and Shopify. (ECF No. 37). The next day, TurboSquid got in on the action.

(ECF No. 39). Within the next two weeks, Wikihow and JC Penney filed their own motions. (ECF

Nos. 42 and 44). Finally, Pinterest and Tumblr filed motions on December 2, 2019 and December

19, 2019, respectively. (ECF No. 56 and 67). Williams filed a response to the arguments raised in

these motions. (ECF No. 54). Notably, 3DExport, Alidropship.com, Original Frame, and Sketchfab

have not filed an attorney appearance or any motion in this case. It is unclear whether these parties

(or any party) has been properly served.

       Despite the early stage of this litigation, Williams appears to have attempted to begin

discovery. On January 13, 2020, the Hon. Rick Snyder— the former Governor of Michigan—filed

a motion to quash a subpoena that Williams issued to him. (ECF No. 71). The Court stayed that

subpoena and ordered Williams to respond. (ECF No. 73). On January 15, 2020, Jason Carr filed

a motion to quashed a subpoena that Williams issued to him. (ECF No. 74). The Court again stayed

the subpoena and ordered a response. (ECF No. 75). On January 22, 2020, Williams filed a motion

to hold Snyder in contempt. (ECF No. 76). This motion also appears to be Williams’s response to

Snyder’s motion to quash.




                                                 3
                                            ANALYSIS

A.      Motion for More Definite State

        On September 18, 2019, Williams filed a “motion for a more definite statement.” (ECF No.

28). Fed. R. Civ. P. 12(e) allows a party to “move for a more definite statement of a pleading to

which a responsive pleading is allowed but which is so vague or ambiguous that the party cannot

reasonably prepare a response.” Based on a review of Williams’s filing, it appears to be directed at

Wix.com’s motion to dismiss, which is not a pleading. See Fed. R. Civ. P. 7(a). Accordingly,

Wix.com’s filing is not a proper target for a motion for a more definite statement, and the Court will

deny it to that extent.

        However, to the extent that Williams intended this document to respond to the arguments

raised in Wix.com’s motion (which it appears he did), the Court will consider it for that purpose.

B.      Motions to Dismiss

        Unsurprisingly, the nine pending motions to dismiss argue that there are many grounds to

dismiss this case. Some defendants argue that Williams has sued the wrong party, and that this suit

should have instead been brought against one of their subsidiaries or affiliates. Others argue that

they are immune from liability under the Digital Millenium Copyright Act’s safe-harbor provision,

17 U.S.C. § 512(c), or that Williams has failed to effectuate proper service. And one defendant

argues that the Court lacks personal jurisdiction over it.

        However, all the pending motions to dismiss raise two common arguments for dismissal: (1)

Williams has failed to adequately plead ownership of his alleged copyrights, and (2) Williams has

failed to identify any infringing work. Because the disposition of these arguments would dispose of

all pending motions to dismiss, the Court will decide these motions on these grounds.


                                                  4
          I.     General Principles for Motions to Dismiss

          A motion to dismiss tests the legal sufficiency of the plaintiff’s complaint. To survive, the

complaint must state sufficient “facts to state a claim to relief that is plausible on its face.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Claims comprised of “labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do.” Id. at 555. “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009).

          Although the court must accept all well-pleaded factual allegations as true for purposes of

a motion to dismiss, the court is “not bound to accept as true a legal conclusion couched as a factual

allegation.” Twombly, 550 U.S. at 555. Thus, to avoid dismissal, “a complaint must contain

sufficient factual matter,” accepted as true, to state a claim for relief that is plausible on its face. Id.

at 678.

          In addition to the allegations in the complaint, the Court may also consider “other materials

that are integral to the complaint, are public records, or are otherwise appropriate for the taking of

judicial notice.” Ashland, Inc. v. Oppenheimer & Co., Inc., 648 F.3d 461, 467 (6th Cir. 2011)

          Although a pro se litigant’s complaint is be construed liberally, Erickson v. Pardus, 551 U.S.

89, 94 (2007), that leniency is “not boundless.” Martin v. Overton, 391 F.3d 710, 714 (6th Cir.

2004). Pro se complaints “still must plead facts sufficient to show a redressable legal wrong has

been committed.” Baker v. Salvation Army, 2011 WL 1233200 at *3 (E.D. Mich. 2011).

          II.    Specific Principles for Copyright Infringement Claims

          “Copyright infringement...lends itself readily to abusive litigation, since the high cost of


                                                     5
trying such a case can force a defendant who might otherwise be successful in trial to settle in order

to avoid the time and expenditure of a resource intensive case. Therefore, greater particularity in

pleading, through showing ‘plausible grounds’ is required.” Nat’l Bus. Dev. Servs., Inc. v. Am.

Credit Educ. & Consulting Inc., 299 Fed.App’x 509, 512 (6th Cir. 2008). Showing plausible

grounds means pleading “enough fact[s] to raise a reasonable expectation that discovery will reveal

evidence of [copyright infringement].” Id. (internal citation omitted).

       To establish copyright infringement, two elements must be proven: “(1) ownership of a valid

copyright, and (2) copying of the constituent elements of the work that are original.” Feist

Publications Inc., v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991). Here, Williams has not

adequately pleaded either element.

               a.      Ownership

       Williams attached a Certificate of Registration from the United States Copyright Office.

(ECF No. 1, PageID 21). This Certificate indicates that, on January 29, 2019, Williams received a

copyright in the text “Naruto.” Id. However, in this action, Williams is not alleging that the

Defendants have infringed on a text. Rather, he is alleging that they have infringed on an art style.

Although the Certificate indicates that Williams owns some copyright in some thing, it does not

indicate that Williams owns a copyright in the anime art style. And Williams has failed to attach the

work that the Certificate covers, so it is impossible to determine what Williams actually owns or

how it has been infringed.

       Moreover, it is entirely implausible that Williams owns a copyright in the anime art style for

two reasons. First, his factual allegations defy logic. To believe Williams would be to believe that




                                                  6
he invented an animation style that was first introduced at least as early as 1917,3 and that was

wildly popular worldwide by the time that he alleges that he—as a 10-year-old—first created it.4

Second, because copyright protection is “given only to the expression of [an] idea—not the idea

itself,” Mazer v. Stein, 347 U.S. 201, 217 (1954), even if Williams was the first to think up the

anime, he could only have a protectible copyright interest in his specific expression of that idea; he

could not lay claim to all anime that ever was or will be produced. He has failed to point to any

specific creative expression that would merit copyright protection.5

       For theses reasons the Court concludes that Williams has failed to plead plausible and

adequate grounds to conclude that he owns the alleged copyright.

               b.      Infringing Work

       In order to adequately allege the second element of a copyright infringement claim (i.e.

copying), a plaintiff must describe “the manner in which Defendants’ work infringed upon Plaintiff’s

[copyright].” Dorchen/Martin Assocs. Inc. v. Brook of Cheboygan, Inc., 838 F.Supp.2d 607, 612

(E.D. Mich. 2012). Plaintiffs must make these allegations so as to “adequately give Defendants

notice of the claim against them.” Id.

       3
         See Linda Sieg, Japan finds films by early “anime” pioneers, REUTERS (March 27,
2008) https://www.reuters.com/article/us-japan-anime-pioneers/japan-finds-films-by-early-
anime-pioneers-idUST23069120080327 (last accessed January 14, 2020).
       4
        See generally HISTORY OF ANIME, WIKIPEDIA, https://en.wikipedia.org/wiki/History_of_
anime (last accessed on January 14, 2020).
       5
         Williams may also be alleging that he created Naruto, a popular amine comic book
series (or “manga”), and its title character. Famously, Naruto was created by Masashi Kishimoto
in 1997. See, e.g., Charles Solomon, The Man Behind ‘Naruto,’ LOS ANGELES TIMES (Dec. 17,
2008) https://www.latimes.com/entertainment/arts/la-etw-naruto17-2008dec17-story.html (last
accessed January 14, 2020). The Certificate states that Williams completed and published his
“Naruto” work in 2018. Any allegation that Williams has a copyright claim in the Naruto manga
series is implausible and frivolous on its face.

                                                  7
        Here, Williams fails to describe how each individual defendant has infringed on his alleged

copyright. He includes internet links to some websites that are associated with some defendants,

but does not explain how the images on these websites are infringing. A review of the complaint

makes it clear that Williams has failed to give Defendants adequate notice of his claims against

them. Accordingly, the Court concludes that Williams has not adequately alleged this element of his

copyright claim.

                                   CONCLUSION AND ORDER

        For the reasons above, the Court DENIES Williams’s motion for a more definite statement

(ECF No. 28) and GRANTS the motions to dismiss. (ECF Nos. 8, 35, 36, 37, 39, 42, 44, 56, 67).

Simply put, Williams’s complaint does not raise a reasonable expectation that discovery will reveal

evidence of copyright infringement by these defendants. See Nat’l Bus. Dev. Servs., Inc., 299

Fed.App’x at 512.

            Moreover, “a district court may, at any time, sua sponte dismiss a complaint for lack of

subject matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of CivilProcedure when

the allegations of a complaint are totally implausible, attenuated, unsubstantial, frivolous, devoid

of merit, or no longer open to discussion.” Apple v. Glenn, 183 F.3d 477, 479 (6th Cir. 1999) (citing

Hagans v. Lavine, 415 U.S. 528, 536–37, 94 S.Ct. 1372, 39 L.Ed.2d 577 (1974)). The Court

concludes that, based on its review of the complaint and for the reasons articulated in Section B.II

of this Opinion, this case is appropriate for summary dismissal. Williams’s claims are implausible

and frivolous on their face. Accordingly, the Court ORDERS that this case is DISMISSED in its

entirety.

        Because the Court has dismissed Plaintiffs’ complaint in its entirety, the pending motions


                                                  8
to quash (ECF Nos. 71 and 74) are GRANTED. All subpoenas that have been issued in connection

with this case are VOID and UNENFORCEABLE.

       Finally, the Court DENIES Williams’s motion to hold Snyder in contempt. (ECF No. 76).

Based on its knowledge of the case, the Court is confident that contempt is not appropriate.

       This case is closed.

       IT IS SO ORDERED.

                                             s/Sean F. Cox
                                             Sean F. Cox
                                             United States District Judge

Dated: February 3, 2020




                                                9
